             Case 1:19-cv-01052 Document 1 Filed 04/15/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 BANKERS STANDARD INSURANCE COMPANY                         :     CIVIL ACTION NO.: 1:19-cv-1052
 as Subrogee of Bennett Stichman                            :
 436 Walnut Street                                          :
 Philadelphia, Pennsylvania 19106                           :
                                                            :
                        Plaintiff                           :
                                                            :
 vs.                                                        :
                                                                  JURY                   TRIAL
                                                            :
 ALL-PRO SERVICES, INC.                                           DEMANDED
                                                            :
 13911 Westview Forest Drive                                :
 Bowie, Maryland 20720                                      :
                                                            :
 Serve on Registered Agent:
                                                            :
 William M. Royston
                                                            :
 13911 Westview Forest Drive
                                                            :
 Bowie, Maryland 20720
                                                            :
                        Defendant                           :


                                          COMPLAINT

       Plaintiff, Bankers Standard Insurance Company as Subrogee of Bennett Stichman, by and

through its undersigned counsel, hereby demands judgment against defendant, All-Pro Services,

Inc., and in support thereof avers as follows:

PARTIES

       1.      Plaintiff, Bankers Standard Insurance Company (“Bankers”), is a corporation duly

organized and existing under the laws of the Commonwealth of Pennsylvania with its principal

place of business located at 436 Walnut Street, Philadelphia, Pennsylvania 19106 and at all times

relevant hereto was licensed to issue policies of property insurance in the District of Colombia.


       2.      Defendant, All-Pro Services, Inc. (“All-Pro”), is a corporation duly organized and

existing under the laws of the State of Maryland with its principal place of business located at

13911 Westview Forest Drive, Bowie Maryland 20720 and at all times relevant hereto was in the
              Case 1:19-cv-01052 Document 1 Filed 04/15/19 Page 2 of 6



business of, inter alia, providing heating, ventilation and air conditioning (“HVAC”) services to

residential properties.


JURISDICTION AND VENUE

       3.      Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1332, as the matter in

controversy is between citizens of different states and the claims for damages exceed the

$75,000.00 monetary limitation in this Court, exclusive of interest, costs and attorney’s fees.


       4.      Venue is appropriate in this District pursuant to 28 U.S.C. § 1391 since the

damages and cause of action that is the subject of this litigation, along with the wrongful acts and

omissions of the defendant, occurred in this District.


FACTS

       5.      At all times relevant hereto, Bennett Stichman, (“plaintiff’s insured”), was the

owner of the real property located at 3610 Massachusetts Avenue N.W., Washington, DC

(“Subject Premises”).


       6.      At all times relevant hereto, Bankers had in force and effect a homeowners

insurance policy issued to its insured, policy number 268101169 (“Subject Policy”), for the real

and personal property located at 3610 Massachusetts Avenue N.W., Washington, DC with

effective dates from December 2, 2017 to December 2, 2018.


       7.      Prior to January 18, 2018, plaintiff’s insured retained the services of All-Pro to

install, service and maintain a gas-fired boiler (“subject boiler”) located in the basement of the

Subject Premises.




                                                 2
             Case 1:19-cv-01052 Document 1 Filed 04/15/19 Page 3 of 6



       8.         Upon information and belief, All-Pro was to perform periodic inspections,

maintenance and service as needed on the gas-fire boiler.


       9.         Prior to January 18, 2018, plaintiff’s insured went on a vacation and left the

Subject Premises unoccupied.


       10.        Prior to January 18, 2018 the aforementioned gas-fired boiler stopped functioning

which caused the interior ambient temperature of the Subject Premises to fall to, or below, the

freezing point.


       11.        On or about January 18, 2018, as a result of the non-functioning gas-fired boiler,

water pipes in the Subject Premises froze and ultimately burst causing a flooding condition in the

Subject Premises.


       12.        As a direct and proximate result of defendant’s acts and/or omissions, the ensuing

release of water substantially damaged plaintiff’s insured’s property.


       13.        As a result of the water damage to the property, plaintiff’s insured submitted a

claim to Bankers.


       14.        Bankers has made payments to its insureds pursuant to the Subject Policy in

excess of $390,000.00, and anticipates making additional payments under its policy.


       15.        Plaintiff is legally, contractually and equitably subrogated to the rights, causes of

action and claims of its insured against defendant, All-Pro Services, Inc.




                                                    3
              Case 1:19-cv-01052 Document 1 Filed 04/15/19 Page 4 of 6



                                 COUNT I – NEGLIGENCE
                                 PLAINTIFF v DEFENDANT

       16.     Plaintiff incorporates the preceding paragraphs as though the same were set forth

at length herein.


       17.     The release of water which flooded the Subject Premises causing substantial

damage as referred to above resulted from the negligence, carelessness, recklessness and/or gross

negligence of defendant, and/or its agents, servants and/or employees, said negligence,

carelessness, recklessness and/or gross negligence consisting of the following:


                      a)      Improper installation of the gas-fire boiler;

                      b)      Failing to act with due and reasonable care under the
                              circumstances so as to preserve the property of plaintiff’s insured;

                      c)      Failing to ensure the safe operation of the subject boiler and its
                              associated components;

                      d)      Failing to abide by safe and proper maintenance, cleaning, service
                              and inspection practices;

                      e)      Failing to select and use appropriate cleaning materials and
                              methods for the subject boiler and its associated components;

                      f)      Failing to abide by applicable local, state and/or federal rules,
                              regulations, ordinances, codes guidelines and/or statutes for
                              cleaning, inspecting, maintaining, and/or servicing the subject
                              boiler and its associated components;

                      g)      Failing to abide by applicable industry standards and/or codes for
                              cleaning, maintaining, servicing, and/or inspecting the subject
                              boiler and its associated components;

                      h)      Failing to hire competent agents, workmen and/or employees to
                              service, maintain, clean and/or inspect the subject boiler;

                      i)      Failing to adequately and properly supervise the installation,
                              maintenance, servicing, cleaning, and/or inspection work
                              performed on the subject boiler and its associate components; and

                      j)      Otherwise failing to use due care under the circumstances.

                                                 4
              Case 1:19-cv-01052 Document 1 Filed 04/15/19 Page 5 of 6



       18.     As a direct and proximate result of the foregoing, plaintiff sustained damages as

aforesaid, for which defendant is liable to plaintiff.


       WHEREFORE, plaintiff, Bankers Standard Insurance Company, as Subrogee of Bennett

Stichman, demands judgment against defendant, All-Pro Services, Inc. in an amount in excess of

$300,000.00, together with interest and the cost of this action.

        COUNT II – BREACH OF EXPRESS AND/OR IMPLIED WARRANTIES
                         PLAINTIFF v DEFENDANT

       19.     Plaintiff incorporates by reference each and every allegation set forth above and

below as though the same were fully set forth herein at length.


       20.     Defendant impliedly and/or expressly warranted that it would perform its services

in a good and workmanlike fashion and in accordance with applicable standards of care for

plumbing renovations.


       21.     As a direct and proximate result of the aforementioned acts and omissions of the

defendant, the water damage occurred.


       22.     As a result of said breaches, plaintiff suffered damages in an amount in excess of

$300,000.00


       WHEREFORE, plaintiff, Bankers Standard Insurance Company, as Subrogee of Bennett

Stichman, demands judgment against defendant, All-Pro Services, Inc. in an amount in excess of

$390,000.00, together with interest and the cost of this action.

                                                         Respectfully Submitted

                                               COZEN O’CONNOR

                                               By:       /s/ Chad E. Kurtz


                                                   5
              Case 1:19-cv-01052 Document 1 Filed 04/15/19 Page 6 of 6



                                             Chad E. Kurtz, Esq. (#1016934)
                                             1200 19th Street NW, Suite 300
                                             Washington, DC 20036
                                             Tel: (202) 463-2521
                                             Fax: (202) 640-5939
                                             ckurtz@cozen.com

                                             Counsel for Plaintiff



Of Counsel:

Mark E. Opalisky, Esq.
COZEN O’CONNOR
One Liberty Place
1650 Market Street
Suite 2800
Philadelphia, PA 19103
Phone: 215-665-2729
Fax: 215-701-2429
E: mopalisky@cozen.com




                                         6
